419 N.W.2d 897 (1988)
The STATE of North Dakota, Plaintiff and Appellee,
v.
Reuben Ray LARSON, Defendant and Appellant.
No. 870225.
Supreme Court of North Dakota.
February 25, 1988.
*898 Keith William Reisenauer, Asst. State's Atty., Fargo, for plaintiff and appellee; argued by Stephen Dawson, Senior Law Student.
Reuben Ray Larson, pro se.
LEVINE, Justice.
Reuben Larson appeals from a county court judgment of conviction for violating NDCC § 39-06-42 (driving while driver's license is suspended or revoked.) We affirm.
Larson first argues that NDCC § 39-06-01, which requires motor vehicle operators to be licensed, is a "grant of a title of nobility" and unconstitutional under the United States Constitution and the North Dakota Constitution. We have summarily rejected "title of nobility" arguments in both City of Bismarck v. Vetter, 417 N.W.2d 186 (N.D.1987) and State v. Weldon, 422 N.W.2d 98 (N.D.1988). We hope to put to final rest continuing resort to similar arguments.
Black's Law Dictionary defines "title" as "... in the law of persons ... a name denoting the social rank of the person bearing it," and defines "nobility" as "[i]n English law, a division of the people, comprehending dukes, marquises, earls, viscounts, and barons." Black's Law Dictionary 1331, 944 (5th ed. 1979). A driver's license has no connection with social rank and bestows nothing more than the authority to operate a motor vehicle. We hold that a driver's license is not a grant of a title of nobility.
Larson also argues that NDCC § 39-19-01 (state highway commissioner may enter agreements with other states concerning reciprocity in highway-related matters) is an unconstitutional delegation of legislative authority to an administrative officer and that the Nonresident Violator Compact is an invalid exercise of the state highway commissioner's authority.
In State v. Mehlhoff, 318 N.W.2d 314 (N.D.1982), we held that the validity of a driver's license suspension may not be collaterally attacked at a trial for driving under suspension (DUS). We concluded that the proper time to challenge the validity of a driver's license suspension is at a hearing on the suspension. In this case, as in Mehlhoff, Larson elected not to challenge the validity of the suspension of his license at a hearing on the suspension. Instead, he mounts a collateral attack on the suspension in this DUS proceeding. We decline to consider Larson's constitutional attacks because they are untimely. State v. Mehlhoff, supra.
The judgment is affirmed.
ERICKSTAD, C.J., and MESCHKE, VANDE WALLE and GIERKE, JJ., concur.